CANE, J.
(dissenting). I dissent from the majority’s conclusion that WPSC’s 640 acres of property set aside for public recreational use are “necessarily used” in its operation as a utility. Section 76.23, Stats., provides in part:
*432All property not necessarily used in operating the business of any company defined in sec. 76.02 is exempted from taxation under this chapter and is subject to local assessment and taxation.
Clearly, the legislature recognized that not all utility property would be subject to ad valorem taxation. Rather, it allowed for separate local taxation when some of the utility’s property is not used or employed in the operation of its business. Here, it is undisputed that the 640-acre parcel is strictly recreational land and is not used or employed in operating the utility’s business of generating and furnishing energy. The parcel’s sole function and use is for recreational purposes. The mere fact that the FPC required the utility to acquire the recreational land does not change its character or use. Accordingly, I would conclude that the 640 acres is not “necessarily used” in the utility’s operation and is therefore subject to local assessment and taxation.